NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0323n.06

                                           No. 13-3922

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT                                FILED
                                                                                  Apr 25, 2014
                                                                            DEBORAH S. HUNT, Clerk
WEI ZHENG,                                             )
                                                       )
       Petitioner,                                     )
                                                       )   ON PETITION FOR REVIEW
v.                                                     )   FROM THE UNITED STATES
                                                       )   BOARD OF IMMIGRATION
ERIC H. HOLDER, JR., Attorney General,                 )   APPEALS
                                                       )
       Respondent.                                     )
                                                       )
                                                       )


       BEFORE: NORRIS, CLAY, and KETHLEDGE, Circuit Judges.

       PER CURIAM. Petitioner Wei Zheng, a native and citizen of the People’s Republic of

China, petitions for review of an order of the Board of Immigration Appeals (“BIA”) dismissing

his appeal from the denial of his application for asylum and withholding of removal. We deny

the petition for review.

       Zheng was arrested at a Texas border patrol checkpoint in 2008. During a credible-fear

interview with an asylum officer, Zheng asserted that police in China arrested, detained, and beat

him for helping to distribute flyers about Falun Gong. After the asylum officer found that Zheng

demonstrated a credible fear of persecution, the Department of Homeland Security issued a

notice to appear charging Zheng with removability as an immigrant who, at the time of his

application for admission, was not in possession of a valid entry document. See 8 U.S.C.

§ 1182(a)(7)(A)(i)(I).     Conceding removability, Zheng submitted an application for asylum,

withholding of removal, and protection under the Convention Against Torture (“CAT”), in which
No. 13-3922
Zheng v. Holder

he claimed that the Chinese government persecuted him because of his involvement with Falun

Gong and that he will be arrested and beaten if he returns to China. In a supplemental statement,

Zheng asserted that he began practicing Falun Gong and attending demonstrations after his

arrival in the United States and that the police frequently threaten and harass his family in China,

directing his family to tell him to stop attending Falun Gong activities abroad and to come back

to surrender.

       After a hearing, an immigration judge (“IJ”) denied Zheng’s application and ordered his

removal to China. The immigration judge concluded that: (1) Zheng failed to establish past

persecution; (2) he was not credible and failed to establish through corroborating evidence or his

own testimony a well-founded fear of persecution if he returns to China on account of his

involvement with Falun Gong; (3) he failed to meet the higher standard for withholding of

removal; and (4) he failed to demonstrate that it is more likely than not that he would be tortured

if he returned to China.

       On appeal, the BIA affirmed the IJ’s determination that Zheng failed to provide credible

testimony or sufficient corroboration. The BIA concluded that Zheng therefore failed to satisfy

his burden of proving eligibility for either asylum or withholding of removal and that he also

failed to demonstrate that it is more likely than not that he would be tortured if removed to

China. Accordingly, the BIA dismissed Zheng’s appeal.

       In support of his petition for review, Zheng asserts that the BIA erred in finding that he

was not credible and that he failed to properly corroborate his claims even if assumed credible.

Therefore, Zheng contends, he should have been granted asylum and withholding of removal.

Zheng has abandoned his claim for protection under the CAT by failing to assert it before this

Court. See Hachem v. Holder, 656 F.3d 430, 433–34 (6th Cir. 2011).


                                               -2-
No. 13-3922
Zheng v. Holder

       Where, as here, “the BIA reviews the immigration judge’s decision and issues a separate

opinion, rather than summarily affirming the immigration judge’s decision, we review the BIA’s

decision as the final agency determination.” Khalili v. Holder, 557 F.3d 429, 435 (6th Cir.

2009). “To the extent the BIA adopted the immigration judge’s reasoning, however, this Court

also reviews the immigration judge’s decision.” Id. We review factual findings, including

credibility determinations, for substantial evidence, reversing “only if any reasonable adjudicator

would be compelled to conclude to the contrary.” Hachem, 656 F.3d at 434.

       With respect to the adverse credibility determination, Zheng contends that there was no

discrepancy as to the number of policemen at the scene of his arrest. Zheng asserted in his

credible-fear interview and in his application that only one policeman was present at his arrest

but testified at the hearing that there were two policemen. This inconsistency is supported by the

record. According to Zheng, whether he used a fake passport with his own name or someone

else’s name is “a nit-picky point.” However, under the REAL ID Act, an adverse credibility

determination may be based on inconsistencies regardless of whether the inconsistency goes to

the heart of the applicant’s claim. 8 U.S.C. § 1158(b)(1)(B)(iii); El-Moussa v. Holder, 569 F.3d
250, 256 (6th Cir. 2009); see also Slyusar v. Holder, 740 F.3d 1068, 1073 (6th Cir. 2014)

(“[E]ven ancillary inconsistencies in a petitioner’s testimony support adverse credibility

determinations.”). Citing cases from another circuit, Zheng argues that, to support an adverse

credibility determination based on lack of responsiveness, the IJ was required to make a

concurrent notation on the record that Zheng was being evasive or nonresponsive. However, this

Court’s case law does not include such a requirement. Instead, this Court only requires that an IJ

state specific reasons for adverse credibility determinations. See, e.g., Abdulahad v. Holder,

581 F.3d 290, 294–95 (6th Cir. 2009). In the instant case, the IJ gave specific examples of


                                               -3-
No. 13-3922
Zheng v. Holder

Zheng’s lack of responsiveness, noting that he “was not responsive to questions about his Falun

Gong practices and had to be asked several times” and that he “gave vague answers” when asked

about the tenets and benefits of Falun Gong. (A.R. 66). The IJ’s finding that Zheng was not

responsive is supported by the record, and we defer to that finding. See Gjolaj v. Keisler, 252 F.

App’x 64, 68 (6th Cir. 2007). Zheng also challenges the finding that it was implausible that his

parents were able to borrow 500,000 RMB to pay a snakehead to smuggle him out of China but

not 200,000 RMB to pay for medical treatment for his mother’s life-threatening illness. Zheng’s

post hoc explanation that he could earn substantially more money in the United States to pay off

a loan is absent from the record and is not supported by evidence in the record. Contrary to

Zheng’s arguments, substantial evidence supports the adverse credibility determination.

       Even assuming Zheng’s credibility, the record does not compel the conclusion that he

could not reasonably obtain certain corroborating evidence. See 8 U.S.C. §§ 1229a(c)(4)(B),

1252(b)(4). According to Zheng, the BIA’s determination that his mother’s letter had little

probative value because she is an interested party unavailable for cross examination is

inconsistent with its statement that he should have submitted his mother’s medical records.

Zheng ignores the fact that any medical records would have been prepared by a disinterested

party and not his mother. Zheng also challenges the BIA’s observation that there was no

evidence establishing that the Chinese government punishes its citizens for practicing Falun

Gong outside of China.     He asserts that it is unreasonable to assume that he can provide

corroboration when the State Department’s country report is silent on this point.          Zheng

disregards his burden of proof. Zheng, not the government, must demonstrate a well-founded

fear of persecution on account of his practice of Falun Gong while in the United States. See 8

U.S.C. § 1158(b)(1)(B)(i). The country report’s silence suggests that Zheng’s claimed fear is


                                              -4-
No. 13-3922
Zheng v. Holder

unfounded, not that he is exempt from meeting his burden. Zheng asserts that the BIA failed to

consider the 2007 State Department profile of China, which states that “persons who participate

in high-profile pro-democracy activities in the United States still run the risk of arrest and

imprisonment should they return to China.” (A.R. 212). Zheng does not claim to have engaged

in pro-democracy activities in the United States; therefore, this information is irrelevant to his

claim. Finally, Zheng contends that because the Chinese government is known to open and read

international mail, he could not reasonably obtain letters from “aunt,” the woman for whom he

helped distribute Falun Gong flyers after she treated his mother’s illness, and from Wei Ling, a

friend who hid him from the police. Zheng, however, was able to obtain statements from other

persons in China.     See Zhitian Zhang v. Holder, 542 F. App’x 458, 461 (6th Cir. 2013).

Therefore, Zheng has failed to demonstrate that he could not “reasonably obtain the evidence.” 8

U.S.C. § 1229a(c)(4)(B).

          The record does not compel a contrary conclusion regarding Zheng’s failure to provide

credible testimony or sufficient corroboration. Accordingly, we DENY Zheng’s petition for

review.




                                               -5-